Case 0:20-cv-62090-RS Document 32 Entered on FLSD Docket 05/04/2021 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          Case No.: 20-62090-Civ-Smith/Valle

 IMECCA J. WELSH,

       Plaintiff,
 v.

 VERIZON ONLINE LLC,

      Defendant.
 _________________________________________/

        PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT

       Pursuant to Fed.R.Civ.P. 68, Plaintiff, Imecca J. Welsh, files this Motion for

 Entry of Final Judgment against Defendant, Verizon Online LLC, and in support

 thereof states as follows:

       1.     On April 27, 2021, Defendant served on Plaintiff an Offer of

 Judgment pursuant to Fed.R.Civ.P. 68.

       2.     On May 4, 2021, Plaintiff accepted Defendant’s Offer of Judgment.

 Plaintiff's acceptance was timely.

       3.     On May 4, 2021, Plaintiff filed a true copy of Defendant's Offer of

 Judgment and Plaintiff's acceptance thereof with the Court. (DE 31).

       4.     Defendant’s Offer of Judgment provides for entry of a Judgment of

 $1,500.00 in favor of Plaintiff.

            CERTIFICATION REQUIRED BY S.D. Fla. L.R. 7.1 A 3(a)
Case 0:20-cv-62090-RS Document 32 Entered on FLSD Docket 05/04/2021 Page 2 of 3




       By service of its Offer in Judgment upon Plaintiff, Defendant has consented

 to the entry of Judgment.

              WHEREFORE, Plaintiff requests this Court enter Final Judgment in

 favor of Plaintiff, Imecca J. Welsh, and against Defendant, Verizon Online LLC, in

 the amount of $1,500.00 and reserve jurisdiction on the issue of Plaintiff’s costs.


                                        Respectfully submitted,

                                        DONALD A. YARBROUGH, ESQ.
                                        Attorney for Plaintiff
                                        Post Office Box 11842
                                        Fort Lauderdale, Florida 33339
                                        Telephone: (954) 537-2000
                                        don@donyarbrough.com

                                        s/Donald A. Yarbrough
                                        Donald A. Yarbrough, Esq.
                                        Florida Bar No. 0158658
Case 0:20-cv-62090-RS Document 32 Entered on FLSD Docket 05/04/2021 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                           Case No.: 20-62090-Civ-Smith/Valle

 IMECCA J. WELSH,

        Plaintiff,
 v.

 VERIZON ONLINE LLC,

       Defendant.
 _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 4, 2021, I electronically filed the foregoing
 document with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on
 the attached Service List in the manner specified, either via transmission of Notices of
 Electronic Filing generated by CM/ECF or in some other authorized manner for those
 counsel or parties who are not authorized to receive electronically Notices of Electronic
 Filing.



                                                  s/Donald A. Yarbrough
                                                  Donald A. Yarbrough, Esq.


                                     SERVICE LIST

 Mr. Armando P. Rubio, Esq.
 Fields Howell
 Dadeland Centre I, Suite 1012
 9155 South Dadeland Boulevard
 Miami, FL 33156
 Telephone: 786-870-5600
 Electronic Mail Address: arubio@fieldshowell.com

 Via Notices of Electronic Filing generated by CM/ECF
